Title: Thomas Jefferson to Archibald Thweatt, 3 July 1812
From: Jefferson, Thomas
To: Thweatt, Archibald


          Dear Sir Monticello July 3. 12. 
           Your favors of June 16. and 23. came both to hand by our yesterday’s mail. it is another proof of the delays of the post between this and Eppington. the great post lines move rapidly & regularly: but I have ever found the cross posts subject to great delays. I should be very sorry indeed that you should take a trip to Richmond merely for the research I wished: and especially as you have found Stith’s reciept the most essential paper, & indeed a very essential one, as it proves not only the existence but the purchase of the entry. I will pray you, the first time you go to Richmond to put the original under cover to me into the post office there. that post is so direct that it is the most certain conveyance possible, much more so than any private conveyance or special messenger.the only thing now deficient is the proof of an actual survey of the entry, of which no proof can be found. if there was one, no doubt mr Wayles paid for it, and entered the paiment in his books. if you can search his books conveniently when you go to Richmond, I will request you to do so. but it is not necessary to give yourself any particular trouble about it.
          Soon after mr Wayles’s death I employed myself near a month closely in arranging his papers, and they were so arranged that it could not require a minute to find any paper. they were afterwards put into the hands of Frank Harris, & again returned to the Mr Eppes. I found them all in confusion when I was at Eppington. I think you had better continue the depository of them, and that you would save time by giving a day or two to their re-arrangement. where is mr Wayles’s Land book, a folio, in which all his title papers were copied? if you have it not, mr Skipwith must have borrowed it. it should be kept with the other papers. it is a most important record. some of his land titles were very complicated and this explains them all. I made the statement & deduction of all his titles under his eye & assistance during his last illness, and all the patents & deeds were copied into that book so as to give the history & the documents of the title for every foot of land he possessed. 
          Should I ever be led within a day’s ride of Eppington, I shall certainly visit you. it is the place which, next to my own home brings to me some of my dearest recollections; and it’s present possessors inherit of right any affections for it’s former ones. present me cordially to mrs Thweatt, and the other members of the family when you see them, & accept for yourself the assurance of my great esteem & respect. 
          
            Th:
            Jefferson
        